internal_revenue_service national_office technical_advice_memorandum date tam-163386-03 cc psi b01 number release date third party contact index uil no case-mis no district_director taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend --------------------------------------------------------------- ---------------- -------------------------------- ------------------------------- ---------------- ---------- ----------------------- ---------------------------------------------- -------------------------------------------------------- z x y dollar_figurea ------------- ------------------------------------------------------------ ----------------------------------------------------------- ---------------- ---------------- ---------------- ---------------- ---------------- -------------- dollar_figured dollar_figurec dollar_figureb dollar_figuree dollar_figuref tam-163386-03 a dollar_figureg ---------------- ------------------ issue can a gross_income allocation to x be a significant item of partnership income or gain which has substantial economic_effect for purposes of sec_1_752-3 allowing x to be allocated percent of the excess nonrecourse liabilities conclusion the allocation to x of percent of the third tier allocations of excess nonrecourse liabilities under sec_1_752-3 is inappropriate the regulations under sec_1_752-3 contemplate that the parties will allocate the excess nonrecourse liabilities in a manner that is consistent with the way they share a significant item of partnership income or gain which has substantial economic_effect the regulation looks to how the partners share a class of partnership income or gain rather than a gross_income allocation within a class of income facts based on the submissions and representations made within the relevant facts are as follows x was in the process of acquiring an interest in another company in order to obtain cash for the acquisition x decided to restructure and leverage its z assets to accomplish the desired result x organized y a limited_liability_company classified as a partnership for federal tax purposes with other parties and conveyed to y its z assets with a fair_market_value of dollar_figurea y subsequently borrowed dollar_figured against the assets that were contributed by x and other members of y y then simultaneously made a distribution to x totaling dollar_figureb and issued a senior preferred interest worth dollar_figuree and junior preferred and junior common interests worth approximately dollar_figuref while also assuming debt and issuing preferred and common interests to the other members x owns percent of the senior preferred interest which has an a preferred_return payable from gross_income pursuant to the partnership_agreement x is allocated percent of the gross_income every quarter up to the amount of the preference on the senior preferred interest the amended and restated limited_liability_company agreement allocates dollar_figureb of the nonrecourse liabilities to x and the remaining dollar_figureg is allocated to another member of y the partnership_agreement specifically provided that x’s profits interest is to be determined with reference to the allocations under the senior preferred interest for purposes of determining x’s share of excess nonrecourse liabilities tam-163386-03 law and analysis sec_1_707-5 provides that if a partner transfers property to a partnership and the partnership incurs a liability and all or a portion of the proceeds of that liability are allocable under sec_1_163-8t to a transfer of money or other consideration within days of incurring the liability the transfer of money or other consideration to the partner is taken into account only to the extent that the amount of money or the fair_market_value of the other consideration transferred exceeds that partner’s allocable share of the partnership_liability to determine a partner’s allocable share of partnership_liability for purposes of sec_1_707-5 the following formula is used to calculate the amount that is excluded from sec_707 disguised sale amounts under this set of facts the taxpayer’s share of liability is determined with reference to sec_1_707-5 since this a nonrecourse_liability the regulations require the application of the same percentage used to determine the partner’s share of excess_nonrecourse_liability under sec_1_752-3 third tier allocation regulations to be used as the partner’s share of liability in the sec_1_707-5 calculation portion of liability allocable to the money or other_property transferred to the partner total amount of the liability partner’s share of liability x thus in order to determine whether or not the partner’s share of liability number used in the sec_1_707-5 calculation is correct it is necessary to determine if the allocation percentage is correct under sec_1_752-3 sec_1_752-3 provides for the allocation of excess nonrecourse liabilities or the so called third tier allocations the regulation sanctions four methods for the allocation of excess nonrecourse liabilities first the regulation provides that a partner’s share of the excess nonrecourse liabilities defined as those not allocated under paragraphs a and a of this section of the partnership as determined in accordance with the partner’s share of partnership profits in order to determine the partner’s share of partnerships profits all facts and circumstances relating to the economic arrangement of the partners are taken into account the regulation goes on to provide a second approved method for the allocation of excess nonrecourse liabilities the second sanctioned method provides that the partnership_agreement may specify the partner’s interest in the partnership profits for purposes of allocating the excess nonrecourse liabilities provided the interests so specified are reasonably consistent with allocations of some other significant item of partnership income or gain that has substantial economic_effect under sec_704 it is this second method that is at the center of the taxpayer’s argument though not implicated under the facts of this case the regulations also provide for two other methods of allocating excess nonrecourse liabilities bringing the total to four sanctioned methods the regulations sanction the allocation of excess nonrecourse liabilities among the partners in accordance with the manner in which it is reasonably expected that the deductions attributable to those nonrecourse liabilities will be allocated finally the regulations also provide that the excess nonrecourse liabilities may first be allocated to a partner up to the amount of built-in_gain that is allocable to the partner on sec_704 property x’s position is that the allocation should be respected for purposes of tam-163386-03 sec_1_752-3 and sec_1 b the taxpayer argues that the allocation of percent of the gross_income up to the amount of the senior preferred_return is a significant item of partnership income or gain x relies on the allocation rules located in sec_1_752-3 to claim that its share of nonrecourse_liability exceeds the amount of money transferred to and thus any proceeds received by x in the distribution are excluded from consideration as proceeds of a disguised sale under sec_1_707-5 the taxpayer contends that the purpose of the second sanctioned method of allocating excess nonrecourse liabilities was to provide taxpayers a degree of certainty with regard to the amount of allocations as opposed to the uncertainty that is imbedded in the first method of third tier allocation allocated according to the partner’s share of partnership profits the taxpayer contends that because the regulations require that the government take into account all relevant facts and circumstances when determining a partner’s share of the partnership profits a taxpayer can never know with certainty what the correct percentage is for the allocation because they can never with certainty know their share of the partnership profits however we believe that the regulations reference to a significant item of partnership income or gain refers to a significant class of partnership income or gain the point of the third-tier allocation is to match the excess nonrecourse_deductions up with the manner in which the partners share a significant economic item of partnership income or gain to simply consider a single gross_income allocation in isolation does not encompass this sharing concept while it is true that the taxpayer in this case is getting percent of a specific gross_income allocation the allocation does not truly reflect overall the economic relationship between the parties with respect to that item of partnership income thus it cannot be what was intended by the third-tier allocation permitted in the regulation in other words we do not agree that the regulation’s reference to a significant item of partnership income or gain refers to a traunch of bottom-line gross or net_income rather it refers to partnership income of a certain character or type such as gain from the sale of property or tax-exempt_income this is evidenced by the use of the phrase items of income in the sec_704 regulations for example sec_1_704-1 provides that sec_704 and sec_1_704-1 apply to allocations of income gain loss deduction and credit allocations of specific items of income gain or property for which reverse sec_704 allocations are applicable where such property is subject_to the nonrecourse_liability to the extent that such built-in_gain exceeds the gain described in sec_1_752-3 it should be noted that the preferred_return of gross_income could be characterized as a guaranteed_payment see revrul_81_300 1981_2_cb_143 however that is not the issue before us under consideration and we will confine ourselves to the question posed by the field specifically the second allocation method sanctioned by sec_1_752-3 providing that the excess nonrecourse allocations will be respected if they are allocated in a manner that is consistent with the manner in which another item of significant partnership income or gain which has substantial economic_effect is allocated among the partners tam-163386-03 loss deduction and credit and allocations of partnership net or ‘bottom line’ taxable_income and loss an allocation to a partner of a share of partnership net or bottom line taxable_income or loss shall be treated as an allocation to such partner of the same share of each item_of_income gain loss and deduction that is taken into account in computing such net or ‘bottom line’ taxable_income or loss as can be seen the sec_704 regulation distinguishes between allocations of items of income and allocations of partnership net or bottom-line income more significantly the sec_704 regulation provides that an allocation of a share of partnership net_income is treated as an allocation of the same share of each item_of_income under this regulation an allocation of a percent share or traunch of partnership gross or net_income is not treated as the allocation of percent of a single item_of_income it is treated as an allocation of a percent share of each item_of_income given the interdependence between the sec_752 regulations and the sec_704 regulations we believe that it is appropriate to interpret item_of_income for purposes of the sec_752 regulations consistently with its interpretation for purposes of the sec_704 regulations thus the more appropriate view of what constitutes a significant item of partnership income or gain that has substantial economic_effect is to examine the manner in which the partners share items of economic significance and determine if the allocation is consistent with the manner in which the partners share the item for example suppose a partnership agrees to allocate the first dollar_figurex of gross_income an item_of_income or gain to partner and the remaining gross_income to partner assume further that the partnership_agreement provides that for purposes of sec_1_752-3 third-tier allocations the allocations will be made in accordance with the manner in which the partners share the first dollar_figurex of gross_income applying the taxpayer’s argument this allocation would entitle partner to of the third-tier allocations assuming that the sec_704 requirement is satisfied however assuming that total amount of gross_income that the partnership was expected to make in that same year is dollar_figurex partner is only being allocated one-fifth of the total gross_income that the partnership earns given this it is not appropriate for partner to be allocated of the third-tier allocations since it does not truly reflect the underlying economic relations of the partners therefore it is consistent with the purpose of the third-tier allocation regulations for partner to be allocated of the excess nonrecourse allocations if gross_income is the item taxpayer chooses to follow therefore the taxpayer’s argument fails to persuade us that the taxpayer is entitled to percent of the third-tier allocations under sec_1_752-3 to meet the requirements of the second method of allocating excess nonrecourse allocations sanctioned under sec_1_752-3 the allocation_ratio must reflect how the partners are sharing a significant item of partnership income or gain which has substantial economic_effect tam-163386-03 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
